DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 23 and 28–29 are objected to because of the following informalities: 
Claim 23 recites the inadvertent drafting error of "disposed along respective ones the one or more" in line 13.
Additionally, the Examiner respectfully submits that the claims would be more consistent if they were amended in the following manner:
in claim 23's lines 9 and 14, insert--stream of--before "process gas";
in claim 28's line 2, insert --, -- after "moving"; and
in claim 29's line 2, insert --, -- after "detecting."
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26–29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 26, the recitations of "the particle outlet" and "the particle inlet" lack antecedent basis.
With respect to claim 27, the recitations of "the particle outlet" and "the particle inlet" lack antecedent basis.
With respect to claim 28, this claim recites "moving with a movement assembly comprising a plurality of wheels, the respective one of the one or more particle reception chambers when decoupled from the one or more particle guides." However, this idea is already recited in claim 23. (see claim 23's line 20's "moving, with the driving unit, the one or more particle reception chambers.") One of ordinary skill in the art is unable to ascertain whether claim 28 is intended to further define the same structure recited in claim 23 or introduce an additional movement assembly/driving unit. 
Claim 29 is rejected for the same reasons via its dependency on claim 28.
With respect to claim 28, the recitation of "the respective one of the one or more particle reception chambers" lacks antecedent basis. 
Claim 29 is rejected for the same reasons via its dependency on claim 28.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 23–28 and 30–31 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102014207160 (Published 2015-10-15) (with reference being made to the attached machine translation) in view of CREAR PG Publication No. 20170232552. 
As to claim 23, HUEGEL discloses a method of filtering charged particles from a process gas circulating through a system for additively-manufacturing three-dimensional objects, the method comprising:
	circulating a stream of process gas through one or more streaming paths (Figure 1), the stream of process gas generated by one or more stream generating units (Figure 2, 48), and the one or more streaming paths respectively comprising a process chamber inlet and a process chamber outlet (Figure 1, 32 and 34);
	flowing the stream of process gas through a process chamber of respective ones of a plurality of apparatuses configured to additively manufacture three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of a powdered build material (¶ 2), the process gas;
	accumulating charged particles in the stream of process gas (¶ 23);
	removing charged particles with the stream of process gas (¶ 23);
	flowing the stream of process gas having accumulated charged particles through one or more filter units (Figure 2, 43) disposed along respective ones the one or more streaming paths, the one or more filter units thereby separating the charged particles from the process gas (¶ 25);
	receiving charged particles having been separated from the stream of process gas in one or more particle reception chambers respectively coupled to the one or more filter units by one or more particle guides (Figure 2, 54; ¶ 28);
supplying a passivating material (via 55) from a passivation unit to the one or more particle guides and/or the one or more particle reception chambers (¶29); and
	moving the one or more particle reception chambers (¶35).
	 fails to disclose moving, with a driving unit, the one or more particle reception chambers.
	CREAR teaches moving, with a driving unit (Figure 2–3, 174), one or more particle reception chambers (Figure 2–3, 162; ¶30). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings ow CREAR with the disclosure of HUEGEL for the benefit of moving the one ore more particle reception chambers around easily around with wheels (as taught by CREAR at ¶30, ¶35 and illustrated in Figure 3). 
	As to claim 24, HUEGEL and CREAR make obvious the method of claim 23. 
	HUEGEL further discloses moving the charged particles having been separated from the stream of process gas to the one or more particle reception chambers at least in part using a stream of the passivating material or a stream of fluid containing the passivating material (¶35). 
	As to claim 25, HUEGEL and CREAR make obvious the method of claim 23.
	HUEGEL further discloses moving closing a particle outlet of a respective one of the one or more filter units and closing a particle inlet of a respective one of the one or more particle reception chambers; and	decoupling the respective one of the one or more particle reception chambers from the one or more particle guides (¶35–37).
	 As to claim 26, HUEGEL and CREAR make obvious the method of claim 23. 
	HUEGEL further discloses wherein the particle outlet comprises a valve configured to close the particle outlet and/or the particle inlet comprises a valve configured to close the particle inlet (¶35–37 and 42).
	 As to claim 27, HUEGEL and CREAR make obvious the method of claim 23. 
	HUEGEL further discloses wherein the one or more particle guides respectively comprise one or more valves configured to close the particle outlet and the particle inlet (¶35–37 and 42).
	As to claim 28, HUEGEL and CREAR make obvious the method of claim 23.
HUEGEL further discloses moving the respective one of the one or more particle reception chambers when decoupled from the one or more particle guides (¶35–37).
HUEGEL fails disclose moving, with a movement assembly comprising a plurality of wheels, the respective one of the one or more particle reception chambers.
CREAR teaches moving, with a movement assembly comprising a plurality of wheels (Figure 2–3, 174), one or more particle reception chambers (Figure 2–3, 162; ¶30). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings ow CREAR with the disclosure of HUEGEL for the benefit of moving the one ore more particle reception chambers around easily around with wheels (as taught by CREAR at ¶30, ¶35 and illustrated in Figure 3). 
As to claim 30, HUEGEL and CREAR make obvious the method of claim 23.
HUEGEL further discloses wherein the charged particles comprise non-consolidated particulate build material, smoke, and/or smoke residues (¶31). 
	As to claim 31, HUEGEL and CREAR make obvious the method of claim 23. 
	HUEGEL discloses  a passivation material that is a liquid and/or solid material that is difficult to burn (¶35) and neutralizing filters by immersing them in water (¶37). 
HUEGEL fails to discloses disclose wherein the passivating material comprises water or a powder. 
CREAR teaches a particle reception chamber (Figure 3, 162) with a water passivating material (¶38). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of CREAR with the disclosure of HUEGEL for the benefit of capturing and retaining the metal powders (as taught by CREAR at ¶30).
	Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102014207160 (Published 2015-10-15) (with reference being made to the attached machine translation) and CREAR PG Publication No. 20170232552, as applied in the rejection of claim 28 above, and in further view of MORIKAWA PG Publication No. 20130052291.
As to claim 29, HUEGEL and CREAR make obvious the method of claim 28.
	HUEGEL discloses closing the particle outlet of the respective one of the one or more filter units and closing the particle inlet of the respective one of the one or more particle reception chambers based at least in part on the fill level of the reception chamber before removing and switching the reception chamber out (¶35–37).
	HUEGEL and CREAR fail to disclose detecting with a fill level indicator, an indication of a fill level of particles and/or passivating material inside the respective one of the one or more particle reception chambers.
	MORIKAWA teaches detecting, with a fill level indicator, an indication of a fill level of particles and/or passivating material inside the respective one of the one or more particle reception chambers  (Figure 12, ¶160).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of MORIKAWA into the disclosure of modified HUEGEL for the benefit of calculating how deep the powder/particulate is accumulated inside the particle reception chambers (as taught by MORIKAWA at ¶151 and ¶160).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180029122's detector 27
US 20180133963 (of record) teaches a driving unit (Figure 1 13/14) configured to facilitate movement of a platform assembly but not a particle reception chamber (35).
US 20180111319 (of record) teaches the use of processing chambers (Figure 2, 210) having an autonomous guided vehicle (AGV). The AGV may have at least one of the following: a movement mechanism (e.g., wheels), positional (e.g., optical) sensor, and controller. The controller may enable self-docking (e.g., to a docking station) and/or self -driving of the AGV. The self-docketing and/or self -driving may be to and from the processing chamber. (189)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743